Allowable Subject Matter
Claims 1-17 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Rosenberg [US Patent Application Publication 2008/0090703 A1], fails to anticipate or render obvious analyze the information from the one or more motion sensors to distinguish between a first physical activity and a second physical activity, wherein the second activity and the first activity are different; when the information from the one or more motion sensors is determined to correspond to the first physical activity: determine a first level of the first physical activity of a user based on the information from the one or more motion sensors, when the information from the one or more motion sensors is determined to correspond to the second physical activity: determine a second level of the second physical activity of the user based on the information from the one or more motion sensors, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 7 is allowed because the closest prior art, Rosenberg [US Patent Application Publication 2008/0090703 A1], fails to anticipate or render obvious identifying the different types of activity comprises distinguishing between a first physical activity and a second physical activity, wherein the second activity and the first activity are different; when the information from the one or more motion sensors is determined to correspond to the first physical activity: determining, by the one or more processors and based on the information from the one or more sensors, a first level of the first physical activity of the user; when the information from the one or more motion sensors is determined to correspond to the second physical activity: determining, by the one or more processors and based on the information from the one or more sensors, a second level of the second physical activity of the user, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 13 is allowed because the closest prior art, Rosenberg [US Patent Application Publication 2008/0090703 A1], fails to anticipate or render obvious analyze the information from the one or more motion sensors to distinguish between a first physical activity and a second physical activity, wherein the second activity and the first activity are different; when the information from the one or more motion sensors is determined to correspond to the first physical activity: determine a first level of the first physical activity of a user based on information from one or more motion sensors of a wrist-wearable device, when the information from the one or more motion sensors is determined to correspond to the second physical activity: determine a second level of the second physical activity of the user based on the information from the one or more motion sensors, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stubbs et al. (US Patent Number 6,736,759 B1) discloses an exercise monitoring system for providing data indicative of an individual performing a physical activity;
Cunningham (US Patent Application Publication 2011/0257928 A1) discloses a sensing device and system for measuring movement of a moving segment of a body relative to a reference segment of the body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862